Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158333(46)
  158335                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  TOMRA OF NORTH AMERICA, INC.,                                                                        Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                          Justices
                                                                    SC: 158333
  v                                                                 COA: 336871
                                                                    Ct of Claims: 16-000118-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

  TOMRA OF NORTH AMERICA, INC.,
           Plaintiff-Appellee,
                                                                    SC: 158335
  v                                                                 COA: 337663
                                                                    Ct of Claims: 14-000091-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Taxation Section of the State Bar of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  August 7, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 14, 2019

                                                                               Clerk